DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response submitted May 20, 2022, has been received.  The amendment of claims 1 and 3 is acknowledged.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a piezoelectric device having a substrate with a plurality of recessed portions, a diaphragm, an actuator, and a piezoelectric actuator.  The cited art, U.S. Patent Pub. 2011/0075867 (“Chung”) in view of U.S. Patent Pub. 2018/0154652 (“Yazaki”) or U.S. Patent Pub. 2011/0075867 (“Chung”) in view of U.S. Patent Pub. 2012/0268529 (“Baumer”), discloses a similar piezoelectric device having a substrate with a plurality of recessed portions, a diaphragm, an actuator, and a piezoelectric actuator.  However, the cited art does not appear to explicitly disclose or suggest that in an area where the active portion of the piezoelectric layer and the diaphragm overlap each other in plan view, a ratio tf/ts of a film thickness tf of the piezoelectric layer to a film thickness ts of the diaphragm is 4.7 or less, and the ratio tf/ts is smaller than (Es/Ef)(^1/2), where Ef is a Young’s modulus of the diaphragm.  Thus, the specific degree of movement of the piezoelectric actuator is not provided by the cited art. Serial No. 17/104,117Page 2 of 9, an,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853